     Case 3:19-cv-01182-K Document 2 Filed 05/16/19                        Page 1 of 2 PageID 35



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS



TACTUS TECHNOLOGIES LLC,
Plaintiff
v.                                                             3:19-cv-01182-K
                                                               Civil Action No.
LG ELECTRONICS U.S.A., INC.,
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,



Plaintiff, Tactus Technologies LLC

provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.
NONE




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

Nelson Bumgardner Albritton P.C., Endpoint IP LLC
                 Case 3:19-cv-01182-K Document 2 Filed 05/16/19                       Page 2 of 2 PageID 36



                                                              Date:
                                                                                   May 16, 2019
                                                              Signature:
                                                                                   /s/ Timothy E. Grochocinski
                                                              Print Name:          Timothy E. Grochocinski
                                                              Bar Number:
                                                                                   Illinois Bar No. 6295055
                                                              Address:
                                                                                   15020 S. Ravinia Ave., Suite 29
                                                              City, State, Zip:
                                                                                   Orland Park, IL 60462
                                                              Telephone:
                                                                                   708-675-1975
                                                              Fax:
                                                                                   708-675-1786
                                                              E-Mail:
                                                                                   tim@nbafirm.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
